WADDILL, Commissioner.
This is another appearance of this case in this court. On the first appeal we reviewed the judgment of the Laurel Circuit Court construing the will of A. D. Mc-Hargue, deceased. We reversed the judgment and held that the appellees own a la/u interest in the land in question and that Marvin McHargue, an incompetent person, owns the other Vu interest, all of which interests are impressed with a trust to take care of the needs of Marvin McHargue during his lifetime. See McHargue v. Sizemore, Ky., 424 S.W.2d 810.
On remand of the case the Laurel Circuit Court entered a judgment in conformiity with the opinion and mandate of the court. In these circumstances our former decision in this case is binding, as the law of the case, in any further proceedings concerning the issues involved. Wheeler v. Ligon, Ky., 428 S.W.2d 215; Martin v. Frasure, Ky., 352 S.W.2d 817; 87 A.L.R.2d p. 271. Therefore, the question now raised may not be reconsidered. Taylor v. Mills, Ky., 320 S.W.2d 111. Such decision is in accord with the policy that all litigation must come to an end.
The judgment is affirmed.
All concur.